Citation Nr: 0933343	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-20 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hemorrhoids, including 
as secondary to service-connected hypothyroidism.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1983 to September 
1992. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.  

The Veteran essentially contends that her hemorrhoids were 
incurred during military service or were caused or aggravated 
by her service-connected hypothyroidism.  In support of this 
contention, she has pointed to service treatment records 
indicating that she was treated for hemorrhoids during 
service.   Additionally, service treatment records dated in 
April 1987 indicate that the Veteran underwent a midline 
episiotomy and repair with childbirth.  

The Board notes that there are several service treatment 
entries showing treatment for this condition.  Specifically, 
service treatment records indicate that she was treated on at 
least two occasions in September 1987 for hemorrhoids.  

Additionally, the Veteran's post-service treatment records 
indicate that she received emergency room treatment for 
hemorrhoids with bloody diarrhea in July 1993, less than a 
year after separation from service.  Further, during post-
service VA treatment in October 2002, she was noted to have a 
past medical history of hemorrhoids; in January 2006, a VA 
doctor noted that the Veteran was having trouble with 
hemorrhoids (itching and pain); and in August 2008, a rectal 
examination revealed hemorrhoids.  

In August 2006, the Veteran underwent a VA examination.  At 
the outset, the examiner noted that he had reviewed the 
Veteran's claims file.  The examiner noted the Veteran's 
report that her hemorrhoid problem began during service in 
1987, after her first pregnancy, and that she had occasional 
rectal bleeding and prolapse, with recurrent anal infections 
less than once a year since.  He also noted that the Veteran 
had a history of trauma to the rectum/anus, including a 1987 
episiotomy with childbirth.  The Veteran reported that she 
currently had hemorrhoids with occasional bleeding.  The 
examiner diagnosed the Veteran with constipation associated 
with hemorrhoids, but went on to state that the Veteran had 
no hemorrhoid disease, not even tags, on examination.  He 
also noted that a November 2005 colonoscopy was negative for 
any hemorrhoid disease.  The examiner stated that the 
Veteran's problem seemed to be more related to constipation.  
The examiner went on to provide the opinion that the 
Veteran's service-connected thyroid disease was unlikely to 
be the cause of her constipation or hemorrhoids as her 
constipation had remained unchanged despite varying thyroid 
problems, which seemed to depend on her thyroid replacement 
therapy at the time, including euthyroid, hypothyroid, and 
hyperthyroid.  

The Board notes that the August 2006 examiner only provided 
an opinion as to whether the Veteran's hemorrhoid disease was 
secondary to her service-connected hypothyroidism, and in 
doing so, did not consider the Veteran's in-service treatment 
for hemorrhoids or her reports of continuity of 
symptomatology since service.  As such, because the examiner 
failed to acknowledge the Veteran's in-service treatment or 
her reports of a continuity of symptomatology, and did not 
provide an opinion regarding service connection on a direct 
basis, the examination report is not adequate for rating 
purposes, and this matter must be remanded.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating 
that when the Secretary undertakes to provide a medical 
examination or obtain a medical opinion, he must ensure that 
the examiner providing the report or opinion is fully 
cognizant of the claimant's past medical history); see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (stating that 
a thorough and contemporaneous medical examination is one 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one); see also 38 C.F.R. § 4.2 
(2008) (if the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes).   

As this case is being remanded for the foregoing reason, any 
recent VA treatment records should also be obtained on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the 
Veteran's VA treatment records for 
hemorrhoid disease from the Birmingham, 
Alabama, VA medical center, dated since 
October 2008. 

2.  Then, schedule the Veteran for a VA 
rectal examination.    All indicated 
studies should be performed and all 
findings should be reported in detail.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current hemorrhoid disease had its 
onset during active service or is related 
to any in-service disease or injury.  In 
doing so, the examiner should acknowledge 
the Veteran's reports of continuity of 
symptomatology since 1987, the in-service 
episiotomy in April 1987, her treatment 
for hemorrhoids during service in 
September 1987, and her treatment for 
hemorrhoids within a year of separation 
from service in July 1993 (as well as 
recently in August 2008).  

Additionally, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's service-
connected hypothyroidism either (a) caused 
or (b) aggravated any current hemorrhoid 
disease.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


